Name: 2004/859/EC: Council Decision of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of NorwayText with EEA relevance
 Type: Decision
 Subject Matter: international trade;  European construction;  tariff policy;  international affairs;  Europe
 Date Published: 2006-06-07; 2004-12-17

 17.12.2004 EN Official Journal of the European Union L 370/70 COUNCIL DECISION of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (Text with EEA relevance) (2004/859/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Protocol 2 to the bilateral free trade agreement between the European Economic Community and the Kingdom of Norway (1), of the one hand, and Protocol 3 to the EEA Agreement, as amended by Decision No 140/2001 of the EEA Joint Committee (2), of the other hand, determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) At the time of the adoption of Decision No 140/2001, the EC and Norway stated in a joint declaration that the non-agricultural component of customs duties on products in Table I of Protocol 3 must be eliminated. On this basis, discussions between Commission and Norwegian officials were concluded on 11 March 2004. The new tariff concessions shall be implemented by an EEA Joint Committee Decision amending Protocol 3 to the EEA Agreement. (3) An agreement in the form of an exchange of letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway, has also been negotiated in order to take into account the results of these discussions. (4) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EEC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol No 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The measures necessary for the implementation of this Decision shall be adopted in accordance with the procedure referred to in Article 4(2). Article 4 1. The Commission shall be assisted by the management committee on horizontal questions concerning trade in processed agricultural products referred to in Article 16 of Council Regulation (EC) No 3448/93 (4), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Done at Luxembourg, 25 October 2004 For the Council The President R. VERDONK (1) OJ L 171, 27.6.1973, p. 2. (2) OJ L 22, 24.1.2002, p. 34. (3) OJ L 184, 17.7.1999, p. 23. (4) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). AGREEMENT in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway Sir, I have the honour to confirm that the European Community is in agreement with the Agreed minutes attached to this letter concerning Protocol No 2 to the bilateral free trade agreement between the European Economic Community and the Kingdom of Norway. I should be obliged if you would confirm that the Government of the Kingdom of Norway is in agreement with the content of this letter. Please accept, Sir, the assurance of my highest consideration. Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ­ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli, V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã ntocmit la Bruxelles Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar AGREED MINUTES I. Introduction On 11 March 2004, and after several meetings between Norway and Commission officials, a compromise was reached on tariff reductions or abolition on a number of processed agricultural products covered by Protocol 3 to the EEA Agreement (1) or by Protocol No 2 to the 1973 free trade agreement between the European Economic Community and the Kingdom of Norway (2). These concessions should lead to the improvement of market access for Norway and the Community and would require the modification of Protocol 3 to the EEA Agreement as well as Protocol No 2 to the bilateral free trade agreement. Therefore, the two parties agreed to submit for approval to their respective authorities some changes to the import arrangements applied by the parties to certain processed agricultural products. The changes will be implemented in the form of a Decision of the EEA Joint Committee amending Protocol 3 to the EEA Agreement and of the present Agreement in the form of an exchange of letters between the European Community and the Kingdom of Norway. The changes in Protocol No 2 will enter into force on 1 January 2005. The two parties agree that the respective import arrangements below will replace the agreement in the form of an exchange of letters of 27 November 2002. II. Norwegian import arrangements From 1 January 2005, Norway will open the following annual tariff quotas for the Community: Norwegian tariff codes Description Volume Applicable rate of duty 1506.0021 Bonefat, bone oil and neat's foot oil 2 360 tonnes Free 1518.0041 Linseed oil 100 tonnes Free III. Community Import arrangements From 1 January 2005, the Community will open the following annual tariff quotas for Norway: Order number CN Code Description Volume Applicable rate of duty 09.0765 1517 10 90 Margarine, excluding liquid margarine, containing, by weight, not more than 10% of milk fats 2 470 tonnes Free 09.0771 ex22071000 (TARIC Code 90) Undenatured ethyl alcohol of an alcohol strength by volume of 80% vol. or higher, other than that obtained from agricultural products listed in Annex I to the EEC Treaty 164 000 hectolitres Free 09.0772 ex22072000 (TARIC Code 90) Ethyl alcohol and other spirits, denatured, of any strength, other than that obtained from agricultural products listed in Annex I to the EEC Treaty 14 340 hectolitres Free 09.0774 2403 10 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 370 tonnes Free IV. Community arrangements on certain soft drinks  From 1 January 2005, the present arrangements temporarily suspend the duty free regime applied under Protocol No 2 to the bilateral free trade agreement to goods classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex22029010 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)).  The Community will open an annual duty free tariff quota from 1 January to 31 December for goods originating in Norway and classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex22029010 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)), for the following quantity: 14,3 million litres in 2005. Outside the quota allocation, the import duty will be 0,047  ¬/litre. The import duty may be revised annually on the basis of the difference in sugar prices between Norway and the Community.  On 31 October 2005, and on 31 October of each following year, if the tariff quota has been exhausted, the tariff quota applicable from 1 January of the following year will be increased by 10 %. If the quota has not been exhausted on that date, the products mentioned in paragraph 1 will be granted unlimited duty free access to the Community from 1 January to 31 December of the following year. V. The tariff quotas specified under II, III and IV shall be granted to originating products in accordance with the rules of origin laid down in Protocol No 3 to the 1973 Free Trade Agreement between the European Economic Community and the Kingdom of Norway. Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: I have the honour to confirm that the European Community is in agreement with the Agreed minutes  attached to this letter concerning Protocol No 2 to the bilateral free trade agreement between the European Economic Community and the Kingdom of Norway. I should be obliged if you would confirm that the Government of the Kingdom of Norway is in agreement with the content of this letter. I have the honour to confirm that my Government is in agreement with the content of your letter and the proposed date of entry into force of the amendments. Please accept, Sir, the assurance of my highest consideration. Done at Brussels, Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ­ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli, V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã ntocmit la Bruxelles For the Government of the Kingdom of Norway Por el Gobierno del Reino de Noruega Za vlÃ ¡du NorskÃ ©ho krÃ ¡lovstvÃ ­ PÃ ¥ vegne af Kongeriget Norges regering Im Namen des KÃ ¶nigreichs Norwegen Norra Kuningriigi valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ¿Ã Ã Ã ±Ã Ã ¹Ã »Ã µÃ ¯Ã ¿Ã Ã Ã ·Ã  Ã Ã ¿Ã Ã ²Ã ·Ã ³Ã ¯Ã ±Ã  Pour le gouvernement du Royaume de NorvÃ ¨ge Per il Governo del Regno di Norvegia NorvÃ Ã £ijas Karalistes valdÃ «bas vÃ rdÃ  Norvegijos KaralystÃ s VyriausybÃ s vardu A NorvÃ ©g KirÃ ¡lysÃ ¡g KormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tar-Renju tan-NorveÃ ¡ja Voor de Regering van het Koninkrijk Noorwegen W imieniu RzÃ du KrÃ ³lestwa Norwegii Pelo Governo do Reino da Noruega Za vlÃ ¡du NÃ ³rskeho krÃ ¡Ã ¾ovstva Za vlado Kraljevine NorveÃ ¡ke Norjan kuningaskunnan hallituksen puolesta FÃ ¶r Konungariket Norges regering (1) OJ L 22, 24.1.2002, p. 34. (2) OJ L 171, 27.6.1973, p. 2.